Citation Nr: 1340706	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-29 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 2005, for the grant of service connection for bipolar disorder.

2.  Entitlement to an effective date prior to October 4, 2005, for the grant of service connection for tinnitus.

3.  Entitlement to an effective date prior to October 4, 2005, for the grant of entitlement to a nonservice-connected pension.

4.  Entitlement to service connection for a neck injury.

5.  Entitlement to service connection for a leg injury.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for hepatitis C, to include as secondary to bipolar disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1972 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and September 2006 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In pertinent part, the July 2006 decision denied service connection for hearing loss, hepatitis C, and neck and leg injuries.  In the September 2006 decision, service connection was granted for bipolar disorder and tinnitus, and entitlement to a nonservice-connected pension was established, all effective from October 4, 2005.

The Veteran had additionally appealed a December 2006 denial of entitlement to a finding of total disability based on individual unemployability (TDIU).  However, as the Veteran and his representative were informed in December 2012 correspondence, this claim was rendered moot by the award of a 100 percent Schedular evaluation for bipolar disorder in a November 2012 rating decision; the Veteran has not objected to this finding or expressed any intent or desire to pursue TDIU further.  The Veteran had argued that it was his psychiatric disorder which rendered him unemployable, and so the claim for TDIU was part and parcel of the consideration of the evaluation for bipolar disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Any award of TDIU would therefore be prohibited pyramiding.  38 C.F.R. § 4.14.  Importantly, there is no allegation or evidence that TDIU may be awarded independent of the bipolar disorder.  Bradley v. Peake, 22 Vet.App. 280 (2008); Buie v. Shinseki, 24 Vet.App. 242 (2011).  Accordingly, there is no question or controversy for consideration b the Board with regard to TDIU.

Additionally, the issue with regard to service connection for hepatitis C has been recharacterized to better reflect the allegations of the Veteran.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA system  to ensure consideration of the totality of the evidence.

The issues of service connection for bilateral hearing loss and for hepatitis C are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1974 claim for VA benefits specified that service connected compensation only, for a vision impairment, was sought.

2.  No other correspondence received prior to October 4, 2005, manifests any intent to claim entitlement to compensation or pension benefits for any disability or condition.

3.  The Veteran did not sustain a neck injury in service.

4.  The Veteran has not had a leg disability during the course of the claim and appeal for the same.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of service connection prior to October 4, 2005, for bipolar disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

2.  The criteria for an effective date of service connection prior to October 4, 2005, for tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

3.  The criteria for an effective date of entitlement to a nonservice-connected pension prior to October 4, 2005, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

4.  The criteria for service connection of a neck injury are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for service connection of a leg injury are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to bipolar disorder, tinnitus, and pension, the appeals arise from the Veteran's disagreement with the effective dates assigned following the grant of entitlement to the benefits.  Once service connection, or pension entitlement, is granted a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to allegations of a neck and a leg injury, VA has met all statutory and regulatory notice provisions.  Letters in November 2005 and March 2006 satisfied the duty to notify provisions, by informing the Veteran of the relative burdens of VA and the Veteran, and relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The March 2006 letter in particular notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  

VA also has a duty to assist the Veteran in the development of all of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment and personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

While VA examinations were afforded the Veteran with regard to his bipolar disorder and tinnitus, as well as pension, the clinical findings related to such are not germane to the effective date questions before the Board.  38 C.F.R. § 3.159.  The adequacy of those examinations is therefore not relevant.  

No examinations were provided with respect to the neck and leg.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As service treatment records (STRs) and service personnel records (SPRs) show no evidence of any neck injuries of any kind, and there is no competent and credible evidence of a current leg disability, other than clearly acute injury complaints, and the Veteran has offered no details in support of his bare allegations of injury, there is no possibility, no matter how slight, of a nexus between any current neck or leg condition and service.  No examinations are necessary or required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Earlier Effective Date

As the analyses with regard to the effective date of service connection for bipolar disorder and tinnitus, and entitlement to pension, are identical, they are discussed together here.

The Veteran has alleged, through his attorney-representative, that he is entitled to an earlier effective date for the awards of service connection for bipolar disorder and tinnitus, and entitlement to pension.  He has offered no specific argument or allegation in support of his bare assertion.  The Board would note that the Veteran still ultimately bears some burden of production in the claims process.  38 U.S.C.A. § 5107(a) ; Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  The duty to assist is not intended to force VA to conduct a fishing expedition for theories of entitlement and evidence.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Applicable regulations generally provide that the effective date for a grant of benefits, either pension or compensation, based on an original claim will generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

The Veteran's claims of service connection for bipolar disorder and tinnitus, and entitlement to pension, were received by VA on October 4, 2005.  This date of receipt of the claims was then used by the RO to set the effective dates for the award, as the claimed conditions were shown to have existed prior to the receipt of the claim. 

An earlier effective date for the awards would be possible if an earlier date of receipt of claim could be shown.  However, close review of the file shows no correspondence, submission, or any other communication which could be interpreted as such a claim, for any of the compensation or pension benefits at issue.

The Veteran first filed a claim for VA benefits in June 1974, when he submitted a VA Form 21-526, Veterans Application for Compensation or Pension.  On that form, in the area designated for listing the "nature of the sickness, disease or injuries for which this claim is made...," the Veteran wrote only "ambliopia [sic] (eye condition)."  He made no reference to bipolar disorder or any other mental health concern, or to tinnitus or other ear problems.  Explicitly, the Veteran manifested no intent at all to claim compensation for any condition other than amblyopia.  

Further, the Veteran repeatedly stated that he was seeking service connection, or compensation benefits.  He specifically excluded pension from consideration; he left the section of the form used to apply for pension blank except for writing "filing for SC [Service Connection]" across several of the boxes.  The law is clear that a claim for pension may be a claim for service connection, and vice versa.  38 C.F.R. § 3.151(a).  This is permissive, not mandatory, in light of all the circumstances of the claim.  VA must give a sympathetic reading to a Veteran's allegations, to determine the claims being raised.  Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed. Cir. 2004).  In light of the Veteran's very clear indications on the June 1974 form, there is no basis at all upon which to infer that he was seeking pension benefits.  To do so would be contrary to his expressed wishes.

Accordingly, the June 1974 filing does not represent a claim for any of the VA benefits awarded as of October 4, 2005.

Moreover, there is no communication of record, or even alleged, between June 1974 and October 2005 which could possibly be construed as a claim for compensation or pension benefits.  In August 1976, the Veteran applied for education benefits, but did not indicate in any way that new disability claims were being raised.  His student status was verified in 1977 and 1978, but no allegations regarding current disability status was raised.  The file was actually retired to a VA storage facility due to the lack of any action on the case, and was not recalled until October 2005, when the Veteran's October 4 claim was received.  Even the STRs were not obtained by VA until December 2005; they were not previously needed because the claim adjudicated in 1974 was denied as a matter of law, as the condition was barred from service connection.  38 C.F.R. § 3.303(b).

It is extraordinarily clear that the claims for service connection of bipolar disorder and tinnitus, and entitlement to pension, were first received by VA on October 4, 2005.  This date of receipt of the claims therefore controls the effective date of the awards under the generally applicable rule.  38 C.F.R. § 3.400.

Regulations do carve out some exceptions to the general rule.  For pension, an earlier date is possible if the evidence establishes that the claim was filed within one year of the date the Veteran became permanently and totally disabled, and the Veteran was incapacitated by disability from filing a claim for at least 30 days from the onset of the permanent and total disability.  38 C.F.R. § 3.400(b)(1)(ii)(B).  For compensation, an earlier date is possible if the claim is received within one year of separation from service.  38 C.F.R. § 3.400(b)(2)(i).

Here, neither exception is applicable.  The compensation claims were received more than 30 years following separation from active duty, and there is no evidence or allegation that the Veteran was rendered incapacitated by any of his disabilities.  While he was hospitalized in September 2005, and such "will generally qualify as sufficiently incapacitating," 38 C.F.R. § 3.400(b)(1)(ii)(B), there is no evidence that such incapacitation began within 30 days of the onset of permanent and total disability, or that the claim was filed within a year of that onset.  To the contrary, the Veteran has stressed his inability to obtain and retain substantially gainful employment for years prior to the hospitalization.  He had 4 or 5 full time employers in the 15 months prior to September 2005, for example.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Effective dates of service connection for bipolar disorder and tinnitus, and entitlement to pension prior to October 4, 2005, are not warranted.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Here, there is no showing of a listed condition, such as arthritis of the leg, and the first notations of neck degenerative changes are in 2007 and 2008, well outside the applicable one year presumptive period.  The Board further notes that the Veteran has not alleged entitlement to presumptive service connection, maintaining instead that direct service connection, based on injury in service, is applicable.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Neck

Current VA treatment records note complaints of neck pain, and radiographic studies show degenerative changes of the cervical spine.  A current disability is conceded.

However, there is no competent and credible evidence of any injury or disease of the neck in service, and hence there can be no nexus between service and current diagnoses.  The Veteran has made a general allegation of an injury at Ft. Leonard Wood, but has provided no description of circumstances which would permit any meaningful evaluation of the credibility of the report.  Further, STRs document no complaints of, treatment for, or diagnoses related to the neck.  This includes an apparent denial of any neck problems at the October 1973 separation examination, when the Veteran catalogues a variety of other physical complaints.  

SPRs do document a December 1972 fight, in which the Veteran was stabbed in the back in the area of vertebra T12, and cut on the face.  No injury of the neck is noted in the reports of the incident or in the medical records associated with the investigation.  Further, this incident occurred at Ft. Benning, Georgia, well removed from Ft. Leonard Wood in Missouri.  The Board finds that no neck injury occurred; the contemporaneous, detailed records outweigh the Veteran's nonspecific allegation of injury.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  In the absence of an injury in service, an element of service connection cannot be established, and service connection for a neck injury is not warranted.

	Leg

STRs document a report of pain and swelling in the left ankle.  At the October 1973 discharge examination, the Veteran subjectively reported a history of such; no current problems were noted by the clinician.  The Veteran does not attribute his complaints to any injury, however, and the ongoing treatment records during his active duty service reflect no injuries or complaints for the ankle or any other part of either leg.

However, current records fail to disclose any current chronic leg disability during the pendency of the appeal.  The Veteran was treated for right ankle and leg pain in July 2010, but not only was this in the leg opposite that noted in STRs, it was directly associated with a motorcycle being rolled over on him.  Similarly, in September 2002 Clayton County Jail records reflect complaints of left knee and ankle problems from a December 2001 motorcycle accident.  June 2007 and September 2005 hospitalization summaries specify that the extremities were normal.  The decision granting SSA disability benefits in September 2009 noted no orthopedic disabilities underlying the claim or grant.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The sole evidence of a leg disability is the Veteran's bare allegation, and that fails to specify which limb is involved or to describe manifestations in any way.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  As there is no current disability, service connection for a leg injury is not warranted.


ORDER

An effective date prior to October 4, 2005, for the grant of service connection for bipolar disorder is denied.

An effective date prior to October 4, 2005, for the grant of service connection for tinnitus is denied.

An effective date prior to October 4, 2005, for the grant of entitlement to a nonservice-connected pension is denied.

Service connection for a neck injury is denied.

Service connection for a leg injury is denied.


REMAND

With regard to the remaining issues, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hearing Loss

A VA audiologist opined in July and August 2006 that the Veteran's current bilateral hearing loss was less likely than not related to military service, as STRs failed to show any hearing abnormality in service.  A medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  Such can be a factor, but cannot be determinative on its own.  

Moreover, while the hearing acuity at a January 1973 annual examination and at the October 1973 discharge examinations were within normal limits, the puretone thresholds measured appear to have increased over the course of the year, during which the Veteran was exposed to noise, as a wireman with a field artillery unit.  The examiner did not address the significance, if any, of this shift.  He also did not explain why in-service noise was sufficient to cause tinnitus, but not hearing loss.

Remand for a new examination is required.

Hepatitis C

The Veteran is service-connected for bipolar disorder.  He has alleged that his drug use, which he feels is the direct cause of his hepatitis infection, is a form of self-medication.  The drug use is therefore not merely recreational, and service connection is possible for the hepatitis as a secondary condition to bipolar disorder.  VA Adjudication Procedures Manual M21-1MR, IV.ii.2.K.68.d.

As the record reflects the Veteran has a current disability, is service-connected for the claimed primary disability, and there is a possibility of a legally allowable nexus between the two, examination and a medical opinion are required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in Tuskegee, Alabama, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2012 to the present.

2.  Schedule the Veteran for a VA audiology examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether any current hearing loss disability is at least as likely as not caused or aggravated by service.

The examiner must discuss the significance, if any, of an apparent upward puretone threshold shift during 1973, as well as reconcile any conflict between the cause of tinnitus and hearing loss.

A full and complete rationale is required for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether the Veteran's substance abuse is at least as likely as not caused by a need to self-medicate his service-connected bipolar disorder, or is prompted by a desire to enjoy or experience their effects.

To the greatest extent possible, the examiner should identify when self-medication, as opposed to recreation, began.

A full and complete rationale is required for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


